DETAILED ACTION
Disposition of Claims
Claims 1, 3, 6-12, 14, 16-18, 30, and 43-44 were pending.  Claims 2-5, 13, 15, 19-29, 31-42 are cancelled.  New claims 45 and 46 are acknowledged and entered.  Amendments to claims 1, 10-12, 14, 18, and 30 are acknowledged and entered.  Claims 1, 6-12, 14, 16-18, 30, and 43-46 will be examined on their merits. 

Examiner’s Note
All paragraph numbers (¶) throughout this office action, unless otherwise noted, are from the US PGPub of this application US2020/0155670 A1, Published 05/21/2020.  Amendments to the specification presented on 06/25/2021 are acknowledged and entered.  
Applicant is encouraged to utilize the new web-based Automated Interview Request (AIR) tool for submitting interview requests; more information can be found at https://www.uspto.gov/patent/laws-and-regulations/interview-practice.

Response to Arguments
Applicant's arguments filed 02/18/2022 regarding the previous Office action dated 10/20/2021 have been fully considered.  If they have been found to be persuasive, the objection/rejection has been withdrawn below.  Likewise, if a rejection/objection has not been recited, said rejection/objection has been withdrawn.  If the arguments have not been found to be persuasive, or if there are arguments presented over art that has been utilized in withdrawn rejections but utilized in new rejections, the arguments will be addressed fully with the objection/rejection below.


Claim Rejections - 35 USC § 112(b); Second Paragraph
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(Rejection withdrawn.)  The rejection of Claims 1 and 18 and dependent claims 3, 6-12, 14, 16-17, 30, and 43-44 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, is withdrawn in light of the amendments to the claims.	

(Rejection withdrawn.)  The rejection of Claims 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, is withdrawn in light of the amendments to the claims.	


Claim Rejections - 35 USC § 112(d); Fourth Paragraph
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(Rejection withdrawn.)  The rejection of Claim 3 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends, is withdrawn in light of the cancellation of said claim.

(Rejection withdrawn.)  The rejection of Claims 12, 14, and 30 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends, is withdrawn in light of the amendments to the claims and applicant arguments.


Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(Rejection withdrawn.)  The rejection of Claim(s) 18, 30,  and 44 under 35 U.S.C. 102(a)(1) as being anticipated by Diamond et. al. (WO2014018117A1, Pub. 01/30/2014, Priority 07/27/2012; hereafter “Diamond”) is withdrawn in light of the amendments to the claims.  

(Rejection withdrawn.)  The rejection of Claim(s) 1, 3, 6-12, 14, 16-18, 30, and 43-44 under 35 U.S.C. 102(a)(1) as being anticipated by Dubensky et. al. (US20140127247A1, Pub. 05/08/2014; hereafter “Dubensky”) is withdrawn in light of the amendments to the claims.  


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(Rejection withdrawn.)  The rejection of Claim 17 under 35 U.S.C. 103 as being unpatentable over Dubensky as applied to claims 1, 3, 6-12, 14, 16-18, 30, and 43-44 above, and further in view of Franti et. al. (US20140030292A1, Pub. 01/30/2014, Priority 10/11/2010; CITED ART OF RECORD; hereafter “Franti”) is withdrawn in light of the amendments to the claims.  


Double Patenting
The text regarding nonstatutory double patenting was presented in a previous Office action.
(Rejection withdrawn.)  The provisional rejection of Claims 18, 30, and 44 on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,931,395 B2 is withdrawn in light of the amendments to the claims.  
(Rejection withdrawn.)  The provisional rejection of Claims 18, 30, and 44 on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,376,575  B2 is withdrawn in light of the amendments to the claims.
(Rejection withdrawn.)  The provisional rejection of Claims 18, 30, and 44 on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,842,864  B2 is withdrawn in light of the amendments to the claims.
(Rejection withdrawn.)  The provisional rejection of Claims 18, 30, and 44 on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/095,300 in view of Diamond (supra) is withdrawn in light of the amendments to the claims.
Rejection withdrawn.)  The provisional rejection of Claims 18, 30, and 44 on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of copending Application No. 17/095,318 in view of Diamond (supra) is withdrawn in light of the amendments to the claims.
(Rejection withdrawn.)  The provisional rejection of Claims 18, 30, and 44 on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of copending Application No. 17/100,573 is withdrawn in light of the amendments to the claims.  


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Yang Tang on 03/17/2022.
The application has been amended as follows: 

IN THE SPECIFICATION:
At p. 25, ¶[0070] (starting at line 28) of the specification as originally filed on 01/13/2020, please delete --http://www.-- before “avma/ora/kb…” at line 34.


Conclusion
Claims 1, 6-12, 14, 16-18, 30, and 43-46 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL B GILL whose telephone number is (571)272-3129.  The examiner can normally be reached on M to F 8:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/RACHEL B GILL/
Primary Examiner, Art Unit 1648